DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1: on lines  3-4, changed “the energy object” to --an energy object--.
Allowable Subject Matter
	Claims 1-15 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the specific limitation of “ a first energy object that experiences movement so as to store kinetic energy in an [[the]] energy object, the energy object including a first magnet assembly through which electrons are driven resulting in electric output from the first magnet assembly, and the electric output dependent on experienced EMF (electro-motive force) that is experienced by the first magnet assembly, and the first energy object outputting a first positive output and a first negative output; a second energy object that experiences movement so as to store kinetic energy in the energy object, the energy object including a second magnet assembly through which electrons are driven resulting in electric output from the second magnet assembly, and the electric output dependent on experienced EMF (electro-motive force) that is experienced by the second magnet assembly, and the second energy object outputting a second positive output and a second negative output; a switch assembly adapted to perform switching to switch between: a first arrangement in which the first positive output is connected to the second positive output, and such first arrangement provides decreased energy output; and a second arrangement in which the first positive output is connected to the first negative output, and such second arrangement provides increased energy output relative to the decreased energy output, and the increased energy output relative to the decreased energy output is attributable to the switching; and the increased energy constituting output energy; and a flip assembly that performs flipping of the output energy.” In the combination as claimed are neither anticipated nor made obvious over the prior made of record.
	The closest prior art Farquharson (US 2016/0072373) discloses “as shown in FIG. 5, four magnet and coils apparatus units may be arranged in a series and driven by shaft 400 attached to mechanics apparatus 300. In FIG. 5, a total of eight magnet rotors 100 are shown, each having a plurality of magnets 101. A pair of magnet rotors 100 each sandwich a coil plate 200, each having a plurality of coils 201; and electricity is generated by rotating the attached coils in the energy machine apparatus while single and separate shafts are attached to either side of magnet rotor 100. Positive and negative wires 208 and 209 with wires or brushes may be attached to respective shafts of each coil plate 200, wherein coil plates 200 with coils 201 are rotated by mechanics apparatus or motor 300”, (see figures 5 and 7; and par. [0033] and 0047]).
	Claims 2-15 are dependent claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836